
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.14

CROCS, INC.

Board of Directors Compensation Plan


        On June 26, 2008, the Board of Directors of Crocs, Inc. (the "Company")
approved a new compensation arrangement for non-employee directors effective as
of June 26, 2008. The new compensation arrangement provides the following for
non-employee directors:

        (a)   Annual cash compensation of $80,000 payable to each non-employee
director in quarterly payments of $20,000 each;

        (b)   Additional annual cash compensation of $10,000 payable to the
chair of the Audit Committee and additional annual cash compensation of $5,000
payable to each of the chairs of the Governance and Nominating Committee and the
Compensation Committee;

        (c)   Annual grant to each non-employee director of $100,000 of common
stock of the Company based on the fair market value of the common stock on the
date of grant; and

        (d)   Annual grant to the Chairman of the Board of options to purchase
10,000 shares of common stock of the Company at an exercise price equal to the
fair market value of the common stock on the date of grant, which options will
vest in four equal annual installments on the date of the annual meeting of
stockholders each year.

--------------------------------------------------------------------------------





QuickLinks


Board of Directors Compensation Plan
